 

 

Adamis 8-K [adamis-8k_040212.htm]

Exhibit 10.2

 



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED TO AN ACCREDITED INVESTOR IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: April 2, 2012

Original Conversion Price (subject to adjustment herein): $0.25

 

Original Principal Amount: $1,000,000

 

ADAMIS PHARMACEUTICALS CORPORATION

10% SENIOR CONVERTIBLE NOTE

 

THIS NOTE is a duly authorized and validly issued 10% Senior Convertible Note of
ADAMIS PHARMACEUTICALS CORPORATION, a Delaware corporation (the “Company”),
having its principal place of business at 11455 El Camino Real, Suite 310, San
Diego, CA 92130 (this “Note”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of GEMINI MASTER
FUND, LTD. or its registered assigns (the “Holder”), or shall have paid pursuant
to the terms hereunder, the principal sum of US$1,000,000 on the date which is
nine (9) months following the Original Issue Date hereof (the “Maturity Date”)
or such earlier date as this Note is required or permitted to be repaid as
provided hereunder, and to pay accrued and unpaid interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof.

 

The Company’s obligations under this Note shall be, effective as of the Original
Issue Date, guaranteed pursuant to subsidiary guaranty executed and delivered by
certain of the Company’s Subsidiaries.

 

This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note (a) initially capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement
(including without limitation those incorporated therein by reference) and (b)
the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).



1

 

 

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

 

“Common Stock Equivalents” mean Convertible Securities and/or Options.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Shares” means, collectively, the shares of Common Stock issued or
issuable upon conversion or redemption of this Note in accordance with the terms
hereof, including without limitation shares of Common Stock issued or issuable
as interest hereunder or as damages under the Transaction Documents.

 

“Default Conversion Price” shall mean the lesser of (a) the Conversion Price
otherwise in effect at the time of the applicable Conversion Date and (b) 50% of
the average of the three (3) lowest Closing Bid Prices during the twenty (20)
consecutive Trading Days immediately preceding the applicable Conversion Date.

 

“Event of Default” shall have the meaning set forth in Section 8.

 

“Late Fees” shall have the meaning set forth in Section 2(b).

 

“Mandatory Default Amount” means the sum of (i) the greater of (A) 120% of the
outstanding principal amount of this Note, plus 100% of accrued and unpaid
interest hereon, or (B) the outstanding principal amount of this Note, plus all
accrued and unpaid interest hereon, divided by the Conversion Price on the date
the Mandatory Default Amount is either (a) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (b) paid in full,
whichever has a lower price, multiplied by the VWAP on the date the Mandatory
Default Amount is either (x) demanded or otherwise due or (y) paid in full,
whichever has a higher VWAP, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Note Register” shall have the meaning set forth in Section 2(a).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Issue Date” means the date of the issuance of this Note, regardless of
any transfers of any Note and regardless of the number of instruments which may
be issued to evidence this Note.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Note or
other notes issued on and with substantially similar terms to the Note, (b) the
Indebtedness existing on the Closing Date, provided that the terms of any such
Indebtedness have not been changed in a manner substantially adverse to either
the Company or the Holder from the terms existing on the Closing Date, (c) lease
obligations and purchase money indebtedness of up to $200,000, in the aggregate,
incurred in connection with the acquisition of capital assets and lease
obligations with respect to newly acquired or leased assets, (d) Indebtedness in
connection with any Exempt Issuance, and (e) Indebtedness that (i) is expressly
subordinate to the Note pursuant to a written subordination agreement with the
Purchaser that is acceptable to the Purchaser in its sole and absolute
discretion, (ii) matures on a date no earlier than 91 days following the
Maturity Date, (iii) is unsecured, and (iv) is approved in advance in writing by
the Purchaser (which approval may be denied in the Purchaser’s sole and absolute
discretion, provided that the Purchaser shall not unreasonably withhold approval
for up to $500,000 in the aggregate of such Indebtedness incurred after the
Original Issue Date).



2

 

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens in connection with any Exempt
Issuance, and (c) Liens imposed by law which were incurred in the ordinary
course of the Company’s business, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in
the ordinary course of the Company’s business, and which (x) do not individually
or in the aggregate materially detract from the value of such property or assets
or materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien.

“Purchase Agreement” means the Securities Purchase Agreement pursuant to which
this Note was issued, dated on or about the date hereof, among the Company and
the Purchaser, as amended, modified or supplemented from time to time in
accordance with its terms.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(d).

 

Section 2. Interest; Late Fees.

 

a)                  Interest. Interest shall accrue daily on the outstanding
principal amount of this Note at a rate per annum equal to 10% and shall be due
and payable on the Maturity Date in cash to the extent not converted hereunder.
On the Maturity Date, the Company shall pay to the Holder all accrued but unpaid
interest hereunder. Interest shall be calculated on the basis of a 360-day year
and actual days elapsed. Interest hereunder will be paid to the Person in whose
name this Note is registered on the records of the Company regarding
registration and transfers of this Note (the “Note Register”).

 

b)                  Late Fees. All overdue accrued and unpaid amounts to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of 24%
per annum or the maximum rate permitted by applicable law (“Late Fees”) which
shall accrue daily from the date such amount is due hereunder through and
including the date of actual payment in full.



3

 

 

Section 3. Registration of Transfers and Exchanges.

 

a)                  Different Denominations. This Note is exchangeable for an
equal aggregate principal amount of Note of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such exchange.

 

b)                  Investment Representations. This Note has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred, assigned, pledged or exchanged
only in compliance with the Purchase Agreement and applicable federal and state
securities laws and regulations.

 

c)                  Reliance on Note Register. Prior to due presentment for
transfer to the Company of this Note, the Company and any agent of the Company
may treat the Person in whose name this Note is duly registered on the Note
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.

 

Section 4. Conversion.

 

a)                  Voluntary Conversion. At any time after the Original Issue
Date until this Note is no longer outstanding, this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(c) hereof). The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
this Note to be converted, including accrued but unpaid interest thereon, and
the date on which such conversion shall be effected (such date, which date shall
be no earlier than the date on which the Company is deemed to receive the Notice
of Conversion, the “Conversion Date”). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is deemed delivered hereunder. To effect conversions hereunder, the
Holder shall not be required to physically surrender this Note to the Company
unless the entire principal amount of this Note, plus all accrued and unpaid
interest thereon, has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion. The Holder and the Company shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s). In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.

 

b)                  Conversion Price. The conversion price shall be equal to
$0.25, subject to adjustment herein (the “Conversion Price”).



4

 

 

c)                  Conversion Limitation – Holder’s Restriction on Conversion.
Notwithstanding anything to the contrary contained herein, the Company shall not
effect any conversion of this Note, and the Holder shall not have the right to
convert any portion of this Note (or otherwise acquire Conversion Shares with
respect to this Note), to the extent that after giving effect to the issuance of
Common Stock upon such conversion (or other issuance), the Holder Group would
beneficially own in excess of the Maximum Ownership Percentage of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon such conversion (including for such
purpose the shares of Common Stock issuable upon such conversion or issuance)
(“Beneficial Ownership Limitation”). For purposes of calculating the Beneficial
Ownership Limitation, the number of shares of Common Stock beneficially owned by
the Holder Group shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder (including
without limitation Regulation 13D-G), provided, however, that such beneficial
ownership shall exclude any shares of Common Stock issuable upon conversion,
exchange or exercise of (or purchase of Common Stock under) any Convertible
Securities or Options outstanding at the time of determination and beneficially
owned by the Holder Group which contain a limitation on conversion, exchange,
exercise or purchase analogous to the Beneficial Ownership Limitation contained
herein. To the extent that the Beneficial Ownership Limitation contained herein
applies, the determination of whether and to what extent this Note is
convertible (vis-à-vis other Convertible Securities or Options, including
without limitation other Notes, beneficially owned by the Holder Group) shall be
on the basis of first submission to the Company for conversion, exchange,
exercise or purchase, as the case may be, or as otherwise determined in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder’s determination of whether and to what extent this Note
is convertible (vis-à-vis such other Convertible Securities or Options), in each
case subject to the Beneficial Ownership Limitation. In determining the number
of outstanding shares of Common Stock for purposes of calculating the Beneficial
Ownership Limitation, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (i) the Company’s most recent Periodic Report
containing such information, (ii) a more recent public announcement by the
Company, or (iii) any other notice or disclosure by the Company or the Company’s
Transfer Agent setting forth the number of shares of Common Stock outstanding,
and the Holder may rely on knowledge it may have concerning any shares of Common
Stock issued which are not reflected in the preceding clauses (i) through (iii)
(e.g., issuances to the Holder upon a prior Note conversion since the date as of
which such number of outstanding shares of Common Stock was reported). Upon the
written or oral request of the Holder, the Company shall within two (2) Business
Days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding. Each delivery of a Notice of Conversion by the Holder
will constitute a representation by the Holder that it has evaluated the
limitation set forth in this Section 4(c) and determined, based on this Section
4(c), that the issuance of the full number of Conversion Shares requested in
such Notice of Conversion is permitted under this Section 4(c), and the Company
shall have no obligation to verify or confirm such determination.  No conversion
of this Note in violation of this Section 4(c) but otherwise in accordance with
this Note shall affect the status of the Conversion Shares as validly issued,
fully-paid and nonassessable. The Maximum Ownership Percentage shall be 9.9%. By
written notice to the Company, the Holder may at any time and from time to time
increase or decrease the Maximum Ownership Percentage to any other percentage
specified in such notice (or specify that the Beneficial Ownership Limitation
shall no longer be applicable), provided, however, that (A) any such increase
(or inapplicability) shall not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, (B) any such increase or decrease
shall apply only to the Holder, and (C) the Maximum Ownership Percentage shall
not be less than 4.9%. The provisions of this Section 4(c) shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(c) to correct this provision (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The Beneficial Ownership Limitation
contained in this Section shall apply to a successor Holder of this Note. If at
any time the Beneficial Ownership Limitation makes this Note unconvertible in
whole or in part, the Company shall not by reason thereof be relieved of its
obligation to issue shares of Common Stock at any time or from time to time
thereafter upon conversion of this Note as and when shares of Common Stock may
be issued in compliance with such limitation.

 



5

 

 

d)     Mechanics of Conversion.

 

                                                                   
i.                        Conversion Shares Issuable Upon Conversion of
Principal Amount. The number of Conversion Shares issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted plus any accrued but
unpaid interest thereon, by (y) the Conversion Price.

 

                                                                 
ii.                        Delivery of Certificate Upon Conversion. Not later
than three Trading Days after each Conversion Date (the “Share Delivery Date”),
the Company shall deliver, or cause to be delivered, to the Holder a certificate
or certificates representing the Conversion Shares which, on or after the Legend
Removal Date and provided that the Conversion Shares may be sold without
restrictions pursuant to the provisions of Rule 144, shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the Purchase Agreement) representing the number of Conversion Shares
being acquired upon the conversion of this Note. On or after the date which is
six months following the Original Issue Date on which this Note is issued, the
Company shall use its best efforts to deliver any certificate(s) or shares
required to be delivered by the Company under this Section 4 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions (provided that to the extent reasonably requested
the Holder may be required to covenant to the Company in writing that it will
sell such shares only in compliance with Rule 144 or Section 4(1) of the
Securities Act if such shares are not registered for resale under the Securities
Act). The Company’s obligation in the immediately preceding sentence shall not
apply with respect to a Holder that is an Affiliate.

 

                                                               
iii.                        Failure to Deliver Certificates. If in the case of
any Notice of Conversion such certificate(s) or shares are not delivered to or
as directed by the applicable Holder by the third Trading Day after the
Conversion Date, the Holder shall be entitled to elect by written notice to the
Company at any time on or before its receipt of such certificate or
certificates, to rescind such Conversion, in which event the Company shall
promptly return to the Holder any original Note delivered to the Company and the
Holder shall promptly return to the Company the Common Stock certificates
representing the principal amount of this Note unsuccessfully tendered for
conversion to the Company.

 



6

 

 

                                                               
iv.                        Obligation Absolute; Partial Liquidated Damages. The
Company’s obligations to issue and deliver the Conversion Shares upon conversion
of this Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to the Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Company posts a surety bond for the benefit of
the Holder in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment. In the absence of such injunction, the Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. If the
Company fails for any reason to deliver to the Holder such certificate(s) or
shares pursuant to Section 4(d)(ii) by the second Trading Day after the Share
Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of principal amount being
converted, $10 per Trading Day (increasing to $20 per Trading Day on the fifth
Trading Day after such liquidated damages begin to accrue) for each Trading Day
after such second Trading Day after the Share Delivery Date until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 8
hereof for the Company’s failure to deliver Conversion Shares within the period
specified herein and the Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

 



7

 

 

                                                                 
v.                        Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Conversion. In addition to any other rights available to the
Holder, if the Company fails for any reason to deliver to the Holder such
certificate(s) or shares by the Share Delivery Date pursuant to Section
4(d)(ii), and if after such Share Delivery Date the Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Conversion Shares which the
Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
(in addition to any other remedies available to or elected by the Holder) the
amount by which (x) the Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that the Holder was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder,
either reissue (if surrendered) this Note in a principal amount equal to the
principal amount of the attempted conversion or deliver to the Holder the number
of shares of Common Stock that would have been issued if the Company had timely
complied with its delivery requirements under Section 4(d)(ii). For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof, provided that
the liquidated damages provided for in subsection 4(d)(iv) above with respect to
Conversion Shares subject to a Buy-In shall cease accruing on the date on which
the Company pays the Holder such Buy-In amount payable pursuant to this
paragraph if the Holder elects to then cancel such conversion pursuant to clause
(B) above.

 

                                                               
vi.                        Reservation of Shares Issuable Upon Conversion. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of this Note and payment of interest on this Note, each
as herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder, not less than such aggregate
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable (taking into account
the adjustments of Section 5) upon the conversion of the outstanding principal
amount of this Note and payment of interest hereunder. The Company covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable.

 



8

 

 

                                                             
vii.                        Fractional Shares. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this Note.
As to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Conversion Price or round up to the next whole share.

 

                                                           
viii.                        Transfer Taxes. The issuance of certificates for
shares of the Common Stock on conversion of this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

Section 5. Certain Adjustments.

 

a)                  Stock Dividends and Stock Splits. If the Company, at any
time while this Note is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock as a class or any Common Stock Equivalents (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon conversion of, or payment of interest on, the Note); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 



9

 

 

b)                  Subsequent Equity Sales. The Conversion Price is subject to
Full Ratchet Anti-Dilution Adjustment. Notwithstanding the above sentence, a
transaction with an effective conversion price that is equal to or greater than
the effective conversion price of this Note with substantially similar terms, or
on terms no more favorable to the investor than as provided to the Purchaser
under the Purchase Agreement, shall not be subject to any adjustment under this
Section 5(b).

c)                  Subsequent Rights Offerings. If the Company, at any time
while the Note is outstanding, shall issue rights, options or warrants to all
holders of Common Stock (and not to Holder) entitling them to subscribe for or
purchase shares of Common Stock at a price per share that is lower than the VWAP
on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares issued (assuming delivery to the Company in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at such VWAP. Such adjustment shall be made whenever such rights or
warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

 

d)                 Pro Rata Distributions. If the Company, at any time while
this Note is outstanding, distributes to all holders of Common Stock (and not to
the Holder in its capacity as holder of this Note) evidences of its indebtedness
or assets (including cash and cash dividends) or rights or warrants to subscribe
for or purchase any security (other than the Common Stock, which shall be
subject to Section 5(b)), then in each such case the Conversion Price shall be
adjusted by multiplying such Conversion Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then fair market value at such record date of
the portion of such assets or evidence of indebtedness so distributed applicable
to 1 outstanding share of the Common Stock as determined by the Board of
Directors of the Company in good faith. In either case the adjustments shall be
described in a statement delivered to the Holder describing the portion of
assets or evidences of indebtedness so distributed or such subscription rights
applicable to 1 share of Common Stock. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.

 



10

 

 

e)                  Fundamental Transaction. If, at any time while this Note is
outstanding, the Company effects or there otherwise occurs a Fundamental
Transaction, then, upon any subsequent conversion of this Note, the Holder shall
have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of 1 share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of 1 share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder’s right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 5(e) and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

 

f)                   Calculations. All calculations under this Section 5 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 5, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding any treasury shares of the Company) issued
and outstanding.

 

g)                  Notice to the Holder.

 

                                                                   
i.                        Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any provision of this Section 5, the
Company shall promptly deliver to each Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 



11

 

 

                                                                 
ii.                        Notice to Allow Conversion by Holder. If (A) the
Company shall declare a dividend (or any other distribution in whatever form) on
the Common Stock as a class, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock as a class,
(C) the Company shall authorize the granting to all holders of the Common Stock
of rights or warrants to subscribe for or purchase any shares of capital stock
of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Note, and shall cause
to be delivered to the Holder at its last address as it shall appear upon the
Note Register, at least 15 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Holder is entitled to convert this Note during the 15-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.

 

Section 6. No Prepayment/Redemption. The Company may not prepay or redeem this
Note in whole or in part without the prior written consent of the Holder.

 

Section 7. Negative Covenants. As long as any portion of this Note remains
outstanding, the Company shall not, and shall not permit any of its subsidiaries
(whether or not a Subsidiary on any Closing Date) to, directly or indirectly:

 

a)                  other than Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any Indebtedness for of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

b)                  other than Permitted Liens, enter into, create, incur,
assume or suffer to exist any Liens of any kind, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;

 

c)                  amend its charter documents, including, without limitation,
its certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 



12

 

 

d)                 repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to the Conversion Shares as permitted or
required under the Transaction Documents and other than the repurchase of shares
at a nominal price from current or former officers, directors or key employees
of the Company pursuant to the terms of written agreements existing on the
Original Issue Date of this Note;

 

e)                  repay, repurchase or offer to repay, repurchase or otherwise
acquire any Indebtedness, other than regularly scheduled principal and interest
payments as such terms are in effect as of the Closing Date;

 

f)                   repay, repurchase or offer to repay, repurchase or
otherwise acquire any Indebtedness to any current or former employees, officers
or directors of the Company;

 

g)                  pay cash dividends or distributions on any equity securities
of the Company;

 

h)                  enter into any transaction with any Affiliate of the Company
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the directors of the Company other than the
Affiliate who is a party to the transaction (even if less than a quorum
otherwise required for board approval); or

 

i)                    enter into any agreement with respect to any of the
foregoing.

 

Section 8. Events of Default.

 

a)                  “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

                                                                   
i.                        any default in the payment of (A) the principal amount
of any Note or (B) interest, liquidated damages and other amounts owing to a
Holder on any Note, as and when the same shall become due and payable (whether
on a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within 5 Trading Days;

 

                                                                 
ii.                        the Company shall fail to observe or perform in any
material respect any other covenant or agreement contained in the Note (other
than a breach by the Company of its obligations to deliver shares of Common
Stock to the Holder upon conversion, which breach is addressed in clause (xi)
below) which failure is not cured, if possible to cure, within the earlier to
occur of (A) 10 Trading Days after notice of such failure sent by the Holder or
by any other Holder and (B) 10 Trading Days after the Company has become or
should have become aware of such failure;

 



13

 

 

                                                               
iii.                        a material default or material event of default
(subject to any grace or cure period provided in the applicable agreement,
document or instrument) shall occur under any of the Transaction Documents;

 

                                                               
iv.                        any representation or warranty made in this Note, any
other Transaction Document, any written statement pursuant hereto or thereto or
any other report, financial statement or certificate made or delivered to the
Holder or any other Holder shall be untrue or incorrect in any material respect
as of the date when made or deemed made;

 

                                                                 
v.                       the Company or any Significant Subsidiary shall be
subject to a Bankruptcy Event;

 

                                                               
vi.                        the Company or any Subsidiary shall default on any of
its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any Indebtedness,
or money due under any long term leasing or factoring arrangement, that (a)
involves an obligation greater than $100,000, whether such Indebtedness now
exists or shall hereafter be created, and (b) results in such Indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;

 

                                                             
vii.                        if at any time the capital stock issuable upon
conversion of this Note shall not be eligible for listing or quotation for
trading on an Eligible Market and shall not be eligible to resume listing or
quotation for trading thereon within five (5) Trading Days;

 

                                                           
viii.                        the Company shall be a party to any Change of
Control Transaction or Fundamental Transaction (other than an Exempt Issuance)
or shall agree to sell or dispose of all or in excess of 33% of its assets
(other than inventory in the ordinary course of business) in one transaction or
a series of related transactions (whether or not such sale would constitute a
Change of Control Transaction);

 

                                                               
ix.                        if at any time after three months following the
Closing Date the Company is not subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act or has failed to file all reports required to be
filed thereunder during the then preceding 12 months (or such shorter period
that the Company was required to file such reports);

 



14

 

 

                                                                 
x.                        if at any time after six months following the Closing
Date, all the shares of Common Stock issued or issuable upon conversion of this
Note are not either (i) freely tradable pursuant to an effective Registration
Statement which contains a current and available Prospectus covering the resale
of such shares by the Holder, or (ii) freely tradable pursuant to Rule 144
without any volume restrictions, manner of sale requirements or notice
requirements (or may be sold pursuant to Rule 144 with volume restrictions,
manner of sale requirements or notice requirements if the Holder is an Affiliate
of the Company), which shall be confirmed by counsel to the Company (reasonably
acceptable to the Holder) in a legal opinion in form and substance typically
provided under Rule 144 and reasonably acceptable to the Holder;

 

                                                               
xi.                        the Company shall fail for any reason to deliver
certificates to a Holder prior to the fifth Trading Day after a Conversion Date
pursuant to Section 4(d) or the Company shall provide at any time notice to the
Holder, including by way of public announcement, of the Company’s intention to
not honor requests for conversions of the Note in accordance with the terms
hereof;

 

                                                             
xii.                        any monetary judgment, writ or similar final
judicial or arbitration process shall be entered or filed against the Company,
any subsidiary or any of their respective property or other assets for more than
$100,000, and such judgment, writ or similar final process shall remain
unvacated, unbonded or unstayed for a period of 45 calendar days; or

 

                                                           
xiii.                        if Dennis J. Carlo ceases to (a) serve in the
capacity with the Company in which he serves as of the Closing Date and (b)
perform the duties consistent with such capacity for similarly situated
companies, provided that if such cessation is due to death, permanent
disability, voluntary termination or termination by the Company for cause, then
(A) an Event of Default shall not be deemed to have occurred unless and until
the Company shall have failed to retain a replacement reasonably acceptable to
the Purchaser within 60 days following such death, permanent disability,
voluntary termination or termination by the Company for cause, and (B) following
any such acceptable replacement this clause shall apply to such replacement in
lieu of such person.

 

b)                  Remedies Upon Event of Default. While an Event of Default
occurs and is continuing, the outstanding principal amount of this Note, plus
accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding any such election to accelerate, upon any Event of Default (i)
the outstanding principal amount hereunder shall be automatically increased to
equal 120% of the outstanding principal hereunder, and (ii) the Conversion Price
hereunder shall be automatically adjusted to equal the Default Conversion Price.
After the occurrence and during the continuance of any Event of Default, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 24% per annum or the maximum rate permitted under applicable law. Upon the
payment in full of the Mandatory Default Amount, the Holder shall promptly
surrender this Note to or as directed by the Company. In connection with such
acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 8(b). No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. For clarification and without limiting any of the foregoing,
if an Event of Default occurs pursuant to Section 8(a)(x) above, the Conversion
Price hereunder shall automatically be irrevocably adjusted to equal the Default
Conversion Price and the outstanding principal amount hereunder shall be
automatically and irrevocably increased to equal 120% of the outstanding
principal hereunder.

 



15

 

 

c)                  Due on Sale. If the Company shall be a party to any Change
of Control Transaction or Fundamental Transaction which constitutes an Exempt
Issuance, then the outstanding principal amount of this Note, plus accrued but
unpaid interest, liquidated damages and other amounts owing in respect thereof
through the date of acceleration, shall become, at the Holder’s election,
immediately due and payable in cash.

 

Section 9. Miscellaneous.

 

a)                  Notices. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, by email, or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above, or
such other facsimile number, email address or mailing address as the Company may
specify for such purpose by notice to the Holder delivered in accordance with
this Section 9. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder. Except as may
otherwise be provided herein, any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or by
email prior to 4:30 p.m. (New York City time) on a Trading Day, with electronic
confirmation of such delivery, (ii) the first Trading Day immediately following
the date of transmission, if such notice or communication is delivered via
facsimile or by email not on a Trading Day or between 4:30 p.m. (New York City
time) and 11:59 p.m. (New York City time) on any date, with electronic
confirmation of such delivery, (iii) the second Business Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address, facsimile and email address for such notices and
communications shall be as set forth on the signature pages attached to the
Purchase Agreement.

 



16

 

 

b)                  Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.

 

c)                  Lost or Mutilated Note. If this Note shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen or destroyed, but only
upon receipt of evidence of such loss, theft or destruction of such Note, and of
the ownership hereof, reasonably satisfactory to the Company.

 

d)                 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other
reasonable costs and expenses reasonably incurred in the investigation,
preparation and prosecution of such action or proceeding.

 



17

 

 

e)                  Waiver. Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 

f)                   Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Note as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 

g)                  Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

h)                  Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

 

i)                    Assumption.  Any successor to the Company or any surviving
entity in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this Note and having
similar ranking to this Note, which shall be reasonably satisfactory to the
Holder (any such approval not to be unreasonably withheld or delayed).  The
provisions of this Section 9(i) shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
of this Note.

 



18

 

 

j)                    Usury. This Note shall be subject to the anti-usury
limitations contained in the Purchase Agreement.

 

*********************



19

 


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

 

ADAMIS PHARMACEUTICALS CORPORATION

 

 

 

  By: /s/ Dennis J. Carlo



  Name: Dennis J. Carlo   Title: CEO

 



20

 

 

ANNEX A

 

NOTICE OF CONVERSION



 

The undersigned hereby elects to convert principal under the 10% Senior
Convertible Note due _______________________ of ADAMIS PHARMACEUTICALS
CORPORATION, a Delaware corporation (the Company”), into shares of common stock
(the “Common Stock”), of the Company according to the conditions hereof, as of
the date written below. If shares of Common Stock are to be issued in the name
of a person other than the undersigned, the issuance shall comply with the
transfer restrictions in the Purchaser Agreement and the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.

 



Conversion calculations:    Date to Effect Conversion:               Principal
Amount of Note to be Converted:               Interest Accrued on Account of
Conversion at Issue:               Number of shares of Common Stock
to be issued:               Signature:               Name:               Address
for Delivery of Common Stock Certificates:               Or:                DWAC
Instructions:               Broker No:               Account No:  

 

 



21

 

 



 